Exhibit 10.24


Director Stock Option Agreement
Granted Under IDEXX Laboratories, Inc. 2018 Stock Incentive Plan






1.  Grant of Option.
 
IDEXX Laboratories, Inc., a Delaware corporation (the “Company”), hereby grants
to the member of the Company’s Board of Directors named on the opposite side of
this Agreement (the “Optionee”), an option, pursuant to the Company’s 2018 Stock
Incentive Plan (the “Plan”), to purchase, in whole or in part, the number of
shares of Common Stock of the Company at a price per share as noted on the
opposite side of this Agreement, subject to the terms and conditions of this
option, the Plan and the description of the Plan set forth in the Plan
Prospectus.  The Plan and Prospectus are provided to the Optionee with this
Agreement.  Defined terms not otherwise defined in this Agreement shall have the
meanings set forth in the Plan or the Prospectus.
 
2.  Type of Stock Option.    
 
This option is a “Non-Qualified Stock Option” and shall not be considered an
incentive stock option as defined by Section 422 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”).
 
3.  Exercise of Option and Provisions for Termination.
 
(a) Vesting Schedule and Expiration.  Except as otherwise provided in this
Agreement, this option shall expire at 4:00 p.m., Eastern time, on the
Expiration Date indicated on the opposite side of this Agreement.  This option
will become exercisable (“vest”) in installments as to the number of shares and
during the respective installment periods set forth on the opposite side of this
Agreement.  The right of exercise shall be cumulative so that if the option is
not exercised to the maximum extent permissible during an exercise period, it
shall continue to be exercisable, in whole or in part, with respect to all
shares not so purchased at any time prior to the Expiration Date or the earlier
termination of this option.  This option may not be exercised at any time after
the Expiration Date. 
 
(b) Exercise Procedure.  Subject to the conditions set forth in this Agreement,
this option shall be exercised by the Optionee’s delivery of written notice of
exercise through the online service designated by the Company (currently E*TRADE
OptionsLink), specifying the number of shares to be purchased and the purchase
price to be paid therefor and accompanied by payment in full in accordance with
Section 4.  Such exercise shall be effective upon receipt by such online service
of such written notice together with the required payment.  The Optionee may
purchase less than the number of shares covered hereby, provided that no partial
exercise of this option may be for any fractional share. 
 
(c) Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Optionee, at the time he or she exercises this option, is, and has been at all
times since the Grant Date indicated on the opposite side of this Agreement, a
director of the Company (an “Eligible Optionee”).  
 
(d) Exercise Period Upon Termination of Relationship with the Company.  If the
Optionee ceases to be an Eligible Optionee for any reason, then, except as
provided in paragraphs (e) and (f) below, the right to exercise this option
shall terminate 3 months after such cessation (but in no event after the
Expiration Date), provided that this option shall be exercisable only to the
extent that the Optionee was entitled to exercise this option on the date of
such cessation.   Notwithstanding the foregoing, if the Optionee, prior to the
Expiration Date, violates any legal duty to the Company or violates
any agreement between the Optionee and the Company, the right to exercise this
option shall terminate immediately upon such violation.
 
(e) Exercise Period Upon Death, Disability or Retirement; Immediate Vesting Upon
Death or Disability.  If the Optionee dies, becomes disabled (within the meaning
of Section 22(e)(3) of the Code) or retires (as defined below) prior to the
Expiration Date while he or she is an Eligible Optionee, or if the Optionee dies
within 3 months after the Optionee ceases to be an Eligible Optionee, and the
Company has not terminated such relationship for “cause” as specified in
paragraph (f) below, this option shall be exercisable, until the 1
year anniversary date following the date of death or disability of the Optionee,
 or until the 2 year anniversary date following the date of retirement of the
Optionee (but in no event after the Expiration Date), by the Optionee or by the
person to whom this option is transferred by will or the laws of descent and
distribution, provided that this option shall be exercisable only to the extent
that this option was exercisable by the Optionee on the date he or she ceased to
be an Eligible Optionee.    Notwithstanding anything in this Agreement that may
be to the contrary, in the event the Optionee dies or becomes disabled (as
defined above) at a time when the Optionee is an Eligible Optionee, then this
option shall immediately vest and become exercisable with respect to all shares
underlying this option as of the date of the Optionee’s death or
disability.  “Retire” and “retirement” shall mean retirement from the Company’s
Board of Directors, provided that the





--------------------------------------------------------------------------------




Optionee has been a director of the Company for at least 5 years, not including
any years during which the Optionee was a director of a company that was
acquired by or merged with the Company.
  
(f) Discharge for Cause.  If the Optionee, prior to the Expiration Date, ceases
his or her relationship with the Company because he or she is discharged for
“cause” (as defined below), the right to exercise this option shall terminate
immediately upon such cessation of employment.  “Cause” shall mean willful
misconduct in connection with the Optionee’s director responsibilities or
willful failure to perform his or her director responsibilities in the best
interests of the Company (including, without limitation, breach by the Optionee
of any legal duty to the Company or breach of any r agreement between the
Optionee and the Company), as determined by the Company, which determination
shall be conclusive.  The Optionee shall be considered to have been discharged
for “cause” if the Company determines, within 30 days of the Optionee’s
resignation, that discharge for cause was warranted.


4.  Payment of Purchase Price.
 
(a) Method of Payment. Payment of the purchase price for shares purchased upon
exercise of this option shall be made (i) by delivery to the Company, or to the
online service designated by the Company, of an amount equal to the purchase
price of such shares, (ii) by delivery to the Company of shares of Common Stock
of the Company (either actually or by attestation) then owned by the Optionee
for at least 6 months (or any shorter period sufficient to avoid a charge to the
Company’s earnings for financial reporting purposes) or delivery of other
consideration having a fair market value equal in amount to the purchase price
of such shares, (iii) to the extent permitted by the Company’s Board of
Directors, in its sole discretion, by delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the purchase price and any required tax
withholding, or delivery by the Optionee to the Company of a copy of irrevocable
and unconditional instructions to a creditworthy broker to deliver promptly to
the Company cash or a check sufficient to pay the purchase price and any
required tax withholding; or (iv) by any combination of cash, such shares of
Common Stock of the Company, and other consideration as the Board may specify. 
 
(b) Valuation of Shares or Other Non-Cash Consideration Tendered in Payment of
Purchase Price.  For the purposes hereof, the fair market value of any share of
the Company’s Common Stock or other non-cash consideration which may be
delivered to the Company in exercise of this option shall be determined as
provided in the Plan.
 
(c) Delivery of Shares Tendered in Payment of Purchase Price.  If the Optionee
exercises options by delivery of shares of Common Stock of the Company, any
certificate or certificates representing the shares of Common Stock of the
Company to be delivered shall be duly executed in blank by the Optionee or shall
be accompanied by a stock power duly executed in blank suitable for purposes of
transferring such shares to the Company, and any electronic delivery of shares
shall be in a manner sufficient for purposes of transferring such shares to the
Company.  Fractional shares of Common Stock of the Company will not be accepted
in payment of the purchase price of shares acquired upon exercise of this
option.
 
5.  Delivery of Shares; Compliance with Securities Laws, Etc.   
 
(a) General.  The Company shall, upon payment of the option price for the number
of shares purchased and paid for, make prompt delivery of such shares to the
Optionee, provided that if any law or regulation requires the Company to take
any action with respect to such shares before the issuance thereof, then the
date of delivery of such shares shall be extended for the period necessary to
complete such action.
 
(b) Listing, Qualification, Etc.  This option shall be subject to the
requirement that if, at any time, counsel to the Company shall determine that
the listing, registration or qualification of shares subject hereto upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board of Directors.  Nothing herein shall be deemed to
require the Company to apply for, effect disclosure, or to satisfy such other
condition.
 





--------------------------------------------------------------------------------




6.  Nontransferability of Option.
 
Except as provided in paragraph (e) of Section 3, this option is personal and no
rights granted hereunder may be sold, assigned, transferred, pledged or
otherwise encumbered by the Optionee (whether by operation of law or
otherwise).   During the lifetime of the Optionee, this option shall be
exercised only by the Optionee.
 
7.  No Special Employment Rights.
 
Nothing contained in the Plan, the Prospectus or this option shall be construed
or deemed to constitute an employment or service contract or confer or be deemed
to confer on the Optionee any right to continue in the employ or service of, or
to continue any other relationship with, the Company or limit in any way the
right of the Company to terminate the Optionee’s employment or service or other
relationship at any time, with or without cause.
 
8.  Rights as a Shareholder.


The Optionee shall have no rights as a shareholder with respect to any shares
which may be purchased by exercise of this option (including, without
limitation, any rights to receive dividends or non-cash distributions with
respect to such shares) unless and until a certificate representing such shares,
or electronic equivalent, is duly issued and delivered to the Optionee.  No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate or electronic equivalent is issued.
 
9.  Withholding Taxes.
 
The Company’s obligation to deliver shares upon the exercise of this option
shall be subject to the Optionee’s satisfaction of all applicable federal, state
and local income and employment tax withholding requirements.  The Company shall
be authorized to withhold the amount of withholding taxes due in connection with
the exercise of this option and to take such other action as may be necessary in
the opinion of the Company to satisfy all Company obligations for the payment of
such taxes. 
 
10.  Data Privacy.
 
By entering into this Agreement, the Optionee: (i) authorizes the Company and
its Subsidiaries, and any agent of the Company and its Subsidiaries
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its Subsidiaries such information and data as the Company
or any such Subsidiary shall request in order to facilitate the grant of options
and the administration of the Plan; (ii) waives any data privacy rights he or
she may have with respect to such information; and (iii) authorizes the Company
and its Subsidiaries to store and transmit such information in electronic form.
 
11.  Miscellaneous.
 
(a) Except as provided herein, this option may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the
Optionee.  The Board of Directors may amend, alter, suspend, discontinue or
terminate the Plan, or any portion thereof, at any time, subject to the
requirements for certain amendments or alterations set forth in the Plan.
 
(b) All notices under this option shall be mailed or delivered by hand to the
parties at their respective addresses set forth on the opposite side of this
Agreement or at such other address as may be designated in writing by either of
the parties to one another.
 
(c) This option shall be governed by and construed in accordance with the laws
of the State of Delaware and applicable federal law, without regard to
applicable conflicts of laws.





